131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Huey J. LOVE, Appellant.
No. 97-2630WM.
United States Court of Appeals, Eighth Circuit.
Nov. 26, 1997.Submitted Nov. 18, 1997.Filed Nov. 26, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Huey J. Love appeals his drug-related sentence.  Love contends the district court abused its discretion in rejecting the plea agreement as unduly lenient.  A review of the record shows that Love's claim is unsupported by the record and without legal merit.  We thus affirm Love's sentence without further discussion.  See 8th Cir.  R. 47B.


2
A true copy.